        Case 6:21-cv-00107-ADA Document 26-2 Filed 05/07/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 TOT POWER CONTROL, S.L.,

                        Plaintiff,                 Case No. 6:21-cv-00107-ADA

 vs.                                               JURY TRIAL DEMANDED

 AT&T MOBILITY LLC,

                        Defendant,

 ERICSSON INC.,

                        Intervenor.


       ORDER GRANTING ERICSSON’S MOTION FOR LEAVE TO INTERVENE

       Before the Court is Movant-Intervenor Ericsson Inc.’s (“Ericsson”) Motion for Leave to

Intervene (the “Motion”). Ericsson moved to intervene pursuant to Federal Rule of Civil Procedure

24(a) or, in the alternative, pursuant to Rule 24(b). Having considered the Motion, and the relevant

authorities, the Court finds that the Motion should be and hereby is GRANTED. Accordingly,

Ericsson is permitted to intervene in these actions and is GRANTED LEAVE to file a responsive

pleading in intervention within forty-eight (48) hours of entry of this Order.

       SO ORDERED.




Dated: __________________                     _____________________________________
                                              ALAN D ALBRIGHT
                                              UNITED STATES DISTRICT JUDGE
